          Case 1:18-cv-00637-RP Document 117-5 Filed 11/10/20 Page 1 of 7


                                                                            Matthew A. Goldstein | Partner
                                                                           mgoldstein@farhangmedcoff.com
                                                                                           d: 202.550.0040

4801 E. Broadway Boulevard, Suite 311 | Tucson, Arizona 85711
p: 520.214.2000 | f: 520.214.2001 | farhangmedcoff.com


January 15, 2020

BY EMAIL

Mr. Eric Soskin
Federal Programs Branch
Civil Division, U.S. Department of Justice
1100 L Street, N.W.
Washington, D.C. 20530
eric.soskin@usdoj.gov

Re:     Breach of Settlement Agreement

        I write regarding the Settlement Agreement of June 29, 2018 (“Settlement Agreement”),
which binds the United States Department of State, the Secretary of State, the Directorate of
Defense Trade Controls, the Deputy Assistant Secretary, Defense Trade Controls, and the Director
of the Office of Defense Trade Controls Policy (collectively the “State Department”). Settlement
Agreement Sections 1(c) and 1(d) establish the following obligations regarding a license and
acknowledgement:

        (c)      Defendants’ issuance of a letter to Plaintiffs on or before July 27, 2018,
                 signed by the Deputy Assistant Secretary for Defense Trade Controls,
                 advising that the Published Files, Ghost Gunner Files, and CAD Files are
                 approved for public release (i.e., unlimited distribution) in any form and are
                 exempt from the export licensing requirements of the ITAR because they
                 satisfy the criteria of 22 C.F.R. § 125.4(b)(13). For the purposes of 22
                 C.F.R. § 125.4(b)(13) the Department of State is the cognizant U.S.
                 Government department or agency, and the Directorate of Defense Trade
                 Controls has delegated authority to issue this approval.

        (d)      Defendants’ acknowledgment and agreement that . . . the letter to Plaintiffs
                 permits any [United States] person to access, discuss, use, reproduce or
                 otherwise benefit from the Published Files, Ghost Gunner Files, and CAD
                 Files.

        The State Department previously issued the attached July 27, 2018 license. But that license
has been vacated, see Washington v. U.S. Dep’t of State,, No. 2-18-1115-RSL (W.D. Wash.), and
the State Department considers the license a “nullity” (the term used in Stuart Robinson’s attached
August 2, 2018, letter to Jeff Sprung). Thus, the State Department is in breach of Settlement
Agreement Section 1(c) and Settlement Agreement Section 1(d).
        Case 1:18-cv-00637-RP Document 117-5 Filed 11/10/20 Page 2 of 7

                                                    SETTLEMENT AGREEMENT BREACH
                                                                     January 15, 2020
                                                                          Page 2 of 2

        Defense Distributed demands that the State Department comply with both the Section 1(c)
license obligation and the Section 1(d) acknowledgement obligation. The State Department must
(1) issue a license in compliance with Section 1(c), and (2) issue an acknowledgement about that
license in compliance with Section 1(d). Additionally, the State Department must appeal the
Washington action’s final judgment to the United States Court of Appeals for the Ninth Circuit
and seek reversal of the district court’s decision to vacate the July 27, 2018 license.

        January 28, 2020 is the State Department’s deadline to initiate an appeal from the
Washington action’s final judgment to the United States Court of Appeals for the Ninth Circuit.
See Fed. R. App. P. 4(a)(3). We therefore ask that you respond to this demand no later than January
29, 2020. If the State Department has not issued the license, issued the acknowledgement, and
appealed the Washington action’s final judgment by January 29, 2020, we will consider this an
intentional and permanent act of wrongdoing and take legal action accordingly.

       By making these demands, Defense Distributed, the Second Amendment Foundation, and
Conn Williamson do not waive any claims against the State Department and other defendants for
any violations of the Settlement Agreement.

       Thank you for your prompt attention to this matter and please contact me at (202) 550-
0040 or at mgoldstein@farhangmedcoff.com with any questions.

                                             Sincerely,

                                             FARHANG & MEDCOFF PLLC



                                             Matthew A. Goldstein


cc:    Stuart Robinson (Stuart.J.Robinson@usdoj.gov)

Attachments
Case 1:18-cv-00637-RP Document 117-5 Filed 11/10/20 Page 3 of 7




                  ATTACHMENTS
        Case 1:18-cv-00637-RP Document 117-5 Filed 11/10/20 Page 4 of 7


                                                      United States Department of State
                                                      Bureau olPolitical-MilitGlY Aflairs
                                                      Directorate ofDef€!nse Trade Controls
                                                      Washington. D.C. 20522-0112


                                                                           July 27,2018

Mr. Cody R. Wilson, Defense Distributed, and Second Amendment Foundation, Inc.
c/o Mr. Matthew A. Goldstein
Snell & Wilmer
One South Church Avenue
Suite 1500
Tucson, AZ 85701-1630

RE:   Directorate of Defense Trade Controls Approval of Certain Files for Public Release

Dear Mr. Wilson, Defense Distributed, and Second Amendment Foundation, Inc.:

       This letter is provided in accordance with section 1(c) of the Settlement Agreement in the
matter of Defense Distributed, et aI., v. Us. Department of State, et ai., No. 15-cv-372-RP
(W.D. Tx.) (hereinafter referred to as "Defense Distributed"). As used in this letter,

       - The phrase "Published Files" means the files described in paragraph 25 of Plaintiffs'
       Second Amended Complaint in Defense Distributed.
       - The phrase "Ghost Gunner Files" means the files described in paragraph 36 of
       Plaintiffs' Second Amended Complaint in Defense Distributed.
       - The phrase "CAD Files" means the files described in paragraph 40 of Plaintiffs' Second
       Amended Complaint in Defense Distributed.

         The Department understands that Defense Distributed submitted the Published Files,
Ghost Gunner Files, and CAD Files to the Department of Defense's Defense Office of
Prepublication and Security Review (DOPSR) in 2014 to request review for approval for public
release pursuant to International Traffic in Arms Regulations (ITAR) § 125.4(b)(13). It is our
further understanding that DOPSR did not make a determination on the eligibility of these files
for release, but instead referred you to the Directorate of Defense Trade Controls (DDTC)
regarding public release of these files.
        Case 1:18-cv-00637-RP Document 117-5 Filed 11/10/20 Page 5 of 7


        I advise you that for the purposes ofIT AR § 125 .4(b )( 13), the Department of State is a
cognizant U.S. government department or agency, and DDTC has authority to issue the requisite
approval for public release. To that end, I approve the Published Files, Ghost Gunner Files, and
CAD Files for public release (i.e., unlimited distribution). As set forth in ITAR § 125.4(b)(13),
technical data approved for public release by the cognizant U.S. government department or
agency is not subj ect to the licensing requirements of the IT AR.

                                                       Sincerely,




                                                       Acting Deputy Assistant Secretary for the
                                                       Directorate of Defense Trade Controls




                                                 2
        Case
      Case    1:18-cv-00637-RP Document
           2:18-cv-01115-RSL    Document44-1
                                         117-5Filed
                                                 Filed 11/10/20Page
                                                    08/09/18     Page 6 of
                                                                    142 of 266
                                                                           7

                                                     U.S. Department of Justice
                                                     Civil Division
                                                     Federal Programs Branch

                                                     450 Golden Gate Ave.
                                                     Suite 7-5395
                                                     San Francisco, CA 94102


Stuart Robinson                                                         Tel: (415) 436-6635
Trial Attorney                                                          Fax: (415) 436-6632
                                                                        stuart.j.robinson@usdoj.gov




August 2, 2018

Via Electronic Mail

Jeff Sprung
Assistant Attorney General
Washington Attorney General’s Office
800 5th Ave.
Suite 2000
Seattle, WA 98104


        Re: State of Washington, et al. v. U.S. Department of State, et al., No. 2:18-cv-1115
            (W.D. Wash.)

Dear Mr. Sprung:

        This letter is in response to your correspondence dated July 31, 2018, in which you “request that
the federal government advise us of the steps it has taken to achieve” compliance with the Court’s Order
granting Plaintiffs’ Emergency Motion for Temporary Restraining Order, ECF No. 23 (July 31, 2018).
As you are aware, the Court enjoined the Government “from implementing or enforcing the ‘Temporary
Modification of Category I of the United States Munitions List’ and the letter to Cody R. Wilson,
Defense Distributed, and Second Amendment Foundation issued by the U.S. Department of State on
July 27, 2018,” and required that the Government “preserve the status quo ex ante as if the modification
had not occurred and the letter had not been issued.” Id. at 7. The Court did not require the Government
to provide any status reports to the Court or Plaintiffs regarding compliance with the Order. See id.

        The Government has fully complied with the Court’s Order, and Plaintiffs have provided no
basis to conclude otherwise. On July 31, 2018, the Department of State, Directorate of Defense Trade
Controls (“DDTC”), removed from its website its announcement temporarily modifying Category I of
the United States Munitions List to exclude technical data identified in the Settlement Agreement for
the matter of Defense Distributed, et al., v. U.S. Department of State, et al., Case No. 15-cv-372 (W.D.
Tex.). Additionally, on July 31, 2018, my colleague Eric Soskin informed Josh Blackman, counsel for
Defense Distributed, that the Government considers the aforementioned letter to Mr. Wilson a nullity
during the pendency of the Order entered by the Court. And on August 2, 2018, DDTC added the
following to its website: “As of July 31, 2018, and in compliance with the Temporary Restraining Order
           Case
         Case    1:18-cv-00637-RP Document
              2:18-cv-01115-RSL    Document44-1
                                            117-5Filed
                                                    Filed 11/10/20Page
                                                       08/09/18     Page 7 of
                                                                       143 of 266
                                                                              7



issued by the United States District Court for the Western District of Washington, in Washington v. U.S.
Dep’t of State, No. C18-1115RSL, the Directorate of Defense Trade Controls (DDTC) is not
implementing or enforcing the ‘Temporary Modification of Category I of the United States Munitions
List’ that was posted to the DDTC website on July 27, 2018, and has since been removed.”

          If you have any questions related to these matters, please contact me or Mr. Soskin.

                                               Sincerely,

                                               s/ Stuart Robinson

                                               Stuart Robinson
                                               (415) 436-6635

          cc:    Eric Soskin
                 Senior Counsel
                 U.S. Department of Justice

                 Jeffrey Rupert
                 Assistant Attorney General
                 Washington Attorney General’s Office

                 Josh Blackman
                 Josh Blackman LLC

                 Joel Ard
                 Attorney
                 Immix Law Group




Page 2
